DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed May 19, 2022, claims 1-18 were amended.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/077976, filed March 13, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/771,166, filed November 26, 2018; b) 62/684,502, filed June 13, 2018; and c) 62/642,600, filed March 14, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/684,502, filed June 13, 2018; and b) 62/642,600, filed March 14, 2018, was objected to in the Non-Final Rejection, mailed on March 3, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of US Provisional Application No. 62/771,166, filed November 26, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on May 19, 2022, is acknowledged: a) Group I - claims 1-18; and b) substituted 2-azabicyclo[3.1.0]hexane of formula (I) - p. 42, Example 1.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 3, 2022.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted 2-azabicyclo[3.1.0]hexanes of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 19, directed to a method of treating, ameliorating or preventing a condition which responds to inhibition of TRK, comprising administering… a substituted 2-azabicyclo[3.1.0]hexane of the formula (I), or a pharmaceutical composition thereof; and (ii) claim 20, directed to a method of treating a cell-proliferative disorder, comprising administering… a substituted 2-azabicyclo[3.1.0]hexane of the formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on December 2, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 3, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 19, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-20 is contained within.

Reasons for Allowance

	Claims 1-22 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted 2-azabicyclo[3.1.0]hexanes of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted 2-azabicyclo[3.1.0]hexanes of the formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the 2-azabicyclo[3.1.0]hexane core.  This limitation is present in the recited species of claim 17.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED (2-AZABICYCLO[3.1.0]HEXAN-2-YL)PYRAZOLO[1,5-a]PYRIMIDINE AND IMIDAZO[1,2-b]PYRIDAZINE COMPOUNDS AS TRK KINASES INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED 2-AZABICYCLO[3.1.0]HEXANES AS TRK KINASES INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	formula (I) is formula (Ia) or formula (lb):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (Ia) or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (Ib);

	L is -(CRC1RD1)u-, -(CRC1RD1)uNRA1C(O)-, or -(CRC1RD1)uNRA1S(O)r-;

	RA1 is hydrogen, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;
	RC1 is hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;
	RD1 is hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents; or

	RC1 and RD1, taken together with the carbon atom(s) to which they are attached, form a 3- to 12-membered ring, wherein the 3- to 12-membered ring optionally contains 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the 3- to 12-membered ring is optionally substituted with one, two, or three independently selected RX substituents;

	R1 is aryl or heteroaryl, wherein the aryl or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	each R2 is independently hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(NRE2)RA2, C(NRE2)NRA2RB2, C(NORB2)RA2, C(O)RA2, C(O)NRA2RB2, C(O)ORA2, NRA2RB2, NRA2C(NRE2)RB2, NRA2C(NRE2)NRA2RB2, NRA2C(O)RB2, NRA2C(O)NRA2RB2, NRA2C(O)ORB2, NRA2C(S)NRA2RB2, NRA2S(O)rRB2, NRA2S(O)(NRE2)RB2, NRA2S(O)(NRE2)NRA2RB2, NRA2S(O)2NRA2RB2, N=S(O)RA2RB2, ORA2, OC(O)RA2, OC(O)NRA2RB2, OS(O)2RA2, P(O)RA2RB2, P(O)(ORA2)(ORB2), S(O)rRA2, S(O)rNRA2RB2, S(O)(NRE2)RB2, S(O)(NRE2)NRA2RB2, S(O)2ORA2, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents;

	each RA2 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents;
	each RB2 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents; or
	each RA2 and RB2, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one, two, or three independently selected RX substituents; 
	each RE2 is independently hydrogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)Ra1, C(O)ORa1, C(O)NRa1Rb1, ORa1, SRa1, S(O)rRa1, S(O)rNRa1Rb1, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;

	R3 is C(O)RA3, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	RA3 is C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	R4 is hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(NRE4)RA4, C(NRE4)NRA4RB4, C(NORB4)RA4, C(O)RA4, C(O)NRA4RB4, C(O)ORA4, NRA4RB4, NRA4C(NRE4)RB4, NRA4C(NRE4)NRA4RB4, NRA4C(O)RB4, NRA4C(O)NRA4RB4, NRA4C(O)ORB4, NRA4C(S)NRA4RB4, NRA4S(O)rRB4, NRA4S(O)(NRE4)RB4, NRA4S(O)(NRE4)NRA4RB4, NRA4S(O)2NRA4RB4, N=S(O)RA4RB4, ORA4, OC(O)RA4, OC(O)NRA4RB4, OS(O)2RA4, P(O)RA4RB4, P(O)(ORA4)(ORB4), S(O)rRA4, S(O)rNRA4RB4, S(O)(NRE4)RB4, S(O)(NRE4)NRA4RB4, S(O)2ORA4, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents;

	each RA4 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents;
	each RB4 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RX substituents; or

	each RA4 and RB4, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one, two, or three independently selected RX substituents;

	each RE4 is independently hydrogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)Ra1, C(O)ORa1, C(O)NRa1Rb1, ORa1, S(O)rRa1, S(O)rNRa1Rb1, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;

	each RX is independently hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, (CRc1Rd1)tC(NRc1)Ra1, (CRc1Rd1)tC(NRc1)NRa1Rb1, (CRc1Rd1)tC(NORb1)Ra1, (CRc1Rd1)tC(O)Ra1, (CRc1Rd1)tC(O)NRa1Rb1, (CRc1Rd1)tC(O)ORb1, (CRc1Rd1)tNRa1Rb1, (CRc1Rd1)tNRa1C(NRe1)Rb1, (CRc1Rd1)tNRa1C(NRe1)NRa1Rb1, (CRc1Rd1)tNRa1C(O)Rb1, (CRc1Rd1)tNRa1C(O)NRa1Rb1, (CRc1Rd1)tNRa1C(O)ORb1, (CRc1Rd1)tNRa1C(S)NRa1Rb1, (CRc1Rd1)tNRa1S(O)rRb1, (CRc1Rd1)tNRa1S(O)(NRe1)Rb1, (CRc1Rd1)tNRa1S(O)(NRe1)NRa1Rb1, (CRc1Rd1)tNRa1S(O)2NRa1Rb1, (CRc1Rd1)tN=S(O)Ra1Rb1, (CRc1Rd1)tORb1, (CRc1Rd1)tOC(O)Rb1, (CRc1Rd1)tOC(O)NRa1Rb1, (CRc1Rd1)tOS(O)2Rb1, (CRc1Rd1)tP(O)Ra1Rb1, P(O)(ORa1)(ORb1), (CRc1Rd1)tS(O)rRb1, (CRc1Rd1)tS(O)rNRa1Rb1, (CRc1Rd1)tS(O)(NRe1)Rb1, (CRc1Rd1)tS(O)(NRe1)NRa1Rb1, (CRc1Rd1)tS(O)2ORb1, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;

	each Ra1 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;
	each Rb1 is independently hydrogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents; or

	each Ra1 and Rb1, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one, two, or three independently selected RY substituents;

	each Rc1 is independently hydrogen, halogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents;
	each Rd1 is independently hydrogen, halogen, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected RY substituents; or

	each Rc1 and Rd1, taken together with the atom(s) to which they are attached, independently forms a 3- to 12-membered ring, wherein each 3- to 12-membered ring optionally and independently contains 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each 3- to 12-membered ring is optionally and independently substituted with one, two, or three independently selected RY substituents;

	each Re1 is independently hydrogen, CN, NO2, C1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C(O)Ra2, C(O)NRa2Rb2, C(O)ORa2, ORa2, SRa2, S(O)rRa2, S(O)rNRa2Rb2, or C3-10 cycloalkyl;

	each RY is independently hydrogen, halogen, CN, NO2, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, (CRc2Rd2)tC(NRc2)Ra2, (CRc2Rd2)tC(NRc2)NRa2Rb2, (CRc2Rd2)tC(NORb2)Ra2, (CRc2Rd2)tC(O)Ra2, (CRc2Rd2)tC(O)NRa2Rb2, (CRc2Rd2)tC(O)ORb2, (CRc2Rd2)tNRa2Rb2, (CRc2Rd2)tNRa2C(NRe2)Rb2, (CRc2Rd2)tNRa2C(NRe2)NRa2Rb2, (CRc2Rd2)tNRa2C(O)Rb2, (CRc2Rd2)tNRa2C(O)NRa2Rb2, (CRc2Rd2)tNRa2C(O)ORb2, (CRc2Rd2)tNRa2C(S)NRa2Rb2, (CRc2Rd2)tNRa2S(O)rRb2, (CRc2Rd2)tNRa2S(O)(NRe2)Rb2, (CRc2Rd2)tNRa2S(O)(NRe2)NRa2Rb2, (CRc2Rd2)tNRa2S(O)2NRa2Rb2, (CRc2Rd2)tN=S(O)Ra2Rb2, (CRc2Rd2)tORb2, (CRc2Rd2)tOC(O)Rb2, (CRc2Rd2)tOC(O)NRa2Rb2, (CRc2Rd2)tOS(O)2Rb2, (CRc2Rd2)tP(O)Ra2Rb2, P(O)(ORa2)(ORb2), (CRc2Rd2)tS(O)rRb2, (CRc2Rd2)tS(O)rNRa2Rb2, (CRc2Rd2)tS(O)(NRe2)Rb2, (CRc2Rd2)tS(O)(NRe2)NRa2Rb2, (CRc2Rd2)tS(O)2ORb2, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;

	each Ra2 is independently hydrogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;
	each Rb2 is independently hydrogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl; or

	each Ra2 and Rb2, taken together with the atom(s) to which they are attached, independently forms a 4- to 12-membered heterocyclyl, wherein each 4- to 12-membered heterocyclyl optionally and independently contains 1 or 2 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, phosphorus, and sulfur, and further wherein each 4- to 12-membered heterocyclyl is optionally and independently substituted with one or two substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;

	each Rc2 is independently hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;
	each Rd2 is independently hydrogen, halogen, C1-10 alkyl, C1-4 alkylene-heterocyclyl, C1-4 alkylene-aryl, C1-4 alkylene-heteroaryl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein each C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NHC1-10 alkyl, NHC3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, C3-10 cycloalkyl, heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl; or

	each Rc2 and Rd2, taken together with the atom(s) to which they are attached, independently forms a 3- to 12-membered ring, wherein each 3- to 12-membered ring optionally and independently contains 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein each 3- to 12-membered ring is optionally and independently substituted with one or two substituents independently selected from the group consisting of halogen, CN, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, NH2, NHC1-10 alkyl, N(C1-10 alkyl)2, NHC3-10 cycloalkyl, OH, OC1-10 alkyl, OC3-10 cycloalkyl, SC1-10 alkyl, SC3-10 cycloalkyl, and C3-10 cycloalkyl;

	each Re2 is independently hydrogen, CN, NO2, C 1-10 alkyl, C1-4 alkylene-C3-10 cycloalkyl, C(O)C1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)N(C3-10 cycloalkyl)2, C(O)OC1-4 alkyl, C(O)OC3-10 cycloalkyl, C(O)C3-10 cycloalkyl, OC1-10 alkyl, OC3-10 cycloalkyl, S(O)2C1-4 alkyl, S(O)2N(C1-4 alkyl)2, S(O)2N(C3-10 cycloalkyl)2, S(O)2C3-10 cycloalkyl, and C 3-10 cycloalkyl;

	n is 0, 1, 2, 3, or 4;
	each r is independently 0, 1, or 2;
	each t is independently 0, 1, 2, 3, or 4; and
	u is 0.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein RA1 is hydrogen.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is aryl or heteroaryl, wherein the aryl or heteroaryl is optionally substituted with one or two independently selected RX substituents.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl or pyridinyl, wherein the phenyl or pyridinyl is optionally substituted with one or two independently selected RX substituents.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl or pyridinyl, wherein the phenyl or pyridinyl is substituted with one or two substituents independently selected from the group consisting of halogen, CN, NO2, C1-10 alkyl, OH, OC1-10 alkyl, and C3-10 cycloalkyl.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 5, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2,5-difluorophenyl, 2-chloro-5-fluorophenyl, or 2-methoxy-5-fluoropyridin-3-yl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:

---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R2 is independently halogen, C1-10 alkyl, or C3-10 cycloalkyl, wherein each C1-10 alkyl and C3-10 cycloalkyl is optionally and independently substituted with one or more independently selected RX substituents.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is C(O)RA3, heterocyclyl, aryl, or heteroaryl, wherein the heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, or 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
;

	each of which is optionally substituted with one or more independently selected RX substituents.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each RX is independently halogen, CN, NO2, C1-10 alkyl, C(O)OC(CH3)3, OH, OCH3, C3-10 cycloalkyl, or aryl, wherein each C1-10 alkyl, C3-10 cycloalkyl, and aryl is optionally and independently substituted with one or more independently selected RY substituents.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 10, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each RY is an independently selected halogen substituent.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:

---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is hydrogen, halogen, CN, NO2, C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C(O)RA4, C(O)NRA4RB4, C(O)ORA4, NRA4RB4, NRA4C(O)RB4, NRA4C(O)NRA4RB4, NRA4C(O)ORB4, NRA4S(O)rRB4, NRA4S(O)2NRA4RB4, ORA4, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-10 alkyl, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected RX substituents.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 0 or 1.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of formula (II):


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(II)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	formula (II) is formula (IIa) or formula (lIb):


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (IIa) or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (IIb).”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 14, wherein the compound is of formula (III):


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

(III)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	formula (III) is formula (IIIa) or formula (lIIb):


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (IIIa) or 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 (IIIb)

wherein:

	RA1 is hydrogen, C1-10 alkyl, or C3-10 cycloalkyl, wherein the C1-10 alkyl or C3-10 cycloalkyl is optionally substituted with one or more independently selected RX substituents.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 14, wherein the compound is of formula (IV):


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

(IV)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	formula (IV) is formula (IVa) or formula (lVb):


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 (IVa) or 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (IVb).”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
, 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
,


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,


    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
,


    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
, 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
,

and 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting tropomyosin receptor kinase activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, or the pharmaceutical composition of claim 18.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 19, wherein the subject has a cell-proliferative disorder.”---

	For new claim 21, the following text is inserted:
---“The method of claim 19, wherein the method further comprises administering to the subject in need thereof an effective amount of a second therapeutic agent.”---

	For new claim 22, the following text is inserted:
---“	A compound selected from the group consisting of:


    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
,


    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
, and 
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ming He (Reg. No. 75,824) on May 25, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624